 1   Jennifer Yu Sacro, SBN: 208988
 2   E-Mail: jsacro@sacrowalker.com
     Richard D. Bremer, SBN: 199019
 3
     E-Mail: rbremer@sacrowalker.com
 4   SACRO & WALKER LLP
     700 North Brand Boulevard, Suite 610
 5
     Glendale, California 91203
 6   Tel.: (818) 721-9597; Fax: (818) 721-9670
 7   Attorneys for Plaintiff
     UNITED STATES LIABILITY INSURANCE COMPANY
 8

 9
                         UNITED STATES DISTRICT COURT
10
                       EASTERN DISTRICT OF CALIFORNIA
11

12    UNITED STATES LIABILITY        )      Case No. 2:18-cv-02729-TLN-AC
13    INSURANCE COMPANY, a           )
      Pennsylvania corporation,      )      STIPULATION AND ORDER TO
14                                   )      CONTINUE NON-EXPERT
15         Plaintiff,                )      DISCOVERY DEADLINES
                                     )
16         vs.                       )
17                                   )
      ROGER JOHNSTON, an individual; )
18
      KIRK JOHNSTON, an individual; )
19    and DOES 1-10, inclusive,      )
                                     )
20
           Defendants.               )
21                                   )
                                     )
22

23

24

25

26

27

28

                                         1
               STIPULATION TO CONTINUE NON-EXPERT DISCOVERY DEADLINES
 1                                     STIPULATION
 2         WHEREAS the written discovery and non-expert deposition deadlines set by
 3   this Court’s Initial Pretrial Scheduling Order are approaching, and the Court has not
 4   yet ruled on plaintiff UNITED STATES LIABILITY INSURANCE COMPANY’s
 5   (“USLI”) USLI’s pending motion for summary judgment, which is fully briefed and
 6   was taken under submission on January 4, 2019; and
 7         WHEREAS the Court’s ruling, to the extent the motion is denied, will impact
 8   the scope and extent to which each party will require discovery.
 9         THEREFORE it is stipulated between USLI and defendants ROGER
10   JOHNSTON and KIRK JOHNSTON that all discovery (with the exception of expert
11   discovery) and non-expert depositions, which are presently due 240 days from the
12   date upon which the last answer may be filed with the Court pursuant to the Federal
13   Rules of Civil Procedure, shall be completed within 90 days of this Court’s ruling on
14   USLI’s motion.
15         This document is being electronically filed through the Court’s electronic filing
16   system. In this regard, counsel for USLI hereby attests that (1) the content of this
17   document is acceptable to all persons required to sign the document; (2) counsel for
18   all other parties have concurred with the filing of this document; and (3) a record
19   supporting this concurrence is available for inspection or production if so ordered.
20

21   DATED: July 10, 2019                   SACRO & WALKER LLP
22

23                                          By    /s/ Richard D. Bremer
                                                  Jennifer Yu Sacro
24
                                                  Richard D. Bremer
25                                          Attorneys for Plaintiff UNITED STATES
                                            LIABILITY INSURANCE COMPANY
26

27

28

                                         2
               STIPULATION TO CONTINUE NON-EXPERT DISCOVERY DEADLINES
     DATED: July 10, 2019          FARMER SMITH & LANE, LLP
 1

 2
                                   By    /s/ Blane A. Smith
 3                                       Blane A. Smith
 4                                 Attorneys for Defendants ROGER
                                   JOHNSTON and KIRK JOHNSTON
 5

 6
                                  ORDER
 7

 8
          IT IS SO ORDERED.

 9

10
     DATED: July 11, 2019
                                             Troy L. Nunley
11                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       3
             STIPULATION TO CONTINUE NON-EXPERT DISCOVERY DEADLINES
